Citation Nr: 0812125	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus with bilateral hallux valgus, calluses 
of the right foot, and hammertoes of all toes of the left 
foot and the third toe on the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The record raises the issue of entitlement to total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  See January 2006 notice 
of disagreement (NOD).  See also March 2006 VA Form 9.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the 
originating agency for appropriate consideration. 


REMAND

The veteran was most recently afforded a VA examination which 
addressed his service-connected bilateral foot disability in 
June 2005.  Review of the examination report shows that the 
veteran had been recently seen [April 2005] by the podiatry 
department at a VA hospital [Bonham] at which time the 
presence of pes planus, hallux valgus, splayfoot, hammertoes, 
and edema were all reported.  The veteran had been referred 
to the podiatry clinic for complaints of joint pain affecting 
his ankles and feet, particularly pain associated with a 
bunion on his left foot.

The veteran complained of continuing pain in his feet 
following his 1986 military discharge, but added that he had 
not obtained any special shoes or particular treatment.  
Recently prescribed special shoes were noted to offer some 
support.  He did not use a cane but did limp.  The examiner 
noted that the veteran was in rehabilitation at the Bonham VA 
hospital.  He added that the veteran did not suffer from any 
functional limitations on standing or walking, except for the 
limp.  

Examination showed bilateral pes planus; a hallux valgus on 
the left in a 40 degree angle; and a valgus deformity of the 
second, third, fourth, and fifth toes of the left foot.  
Calluses were observed on the left foot.  On the right foot, 
a 10 degree hallux valgus was noted, as well as tender 
calluses under the metacarpal phalangeal of the fifth toe and 
under the big right toe.  The examiner also found some 
tenderness of palpation of the bilateral plantar fascia.  No 
evidence of abnormal weight bearing was observed, and the 
examiner added that normal alignment of the Achilles tendon 
was present.  

As shown as part of his January 2006 NOD the veteran 
indicated that he continued to have left foot problems.  He 
mentioned that he still hopped on it and that it caused him 
great pain.  He added that his toe was still jammed in his 
"prostepedic" shoe and was always numb.  The veteran also 
noted that he walked on his big toe and the bone on the side 
of the big toe.  In his March 2006 VA Form 9 the veteran 
claimed to experience cramping in his legs and back due to 
the way he has to walk.  

The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  As noted, while a strict interpretation of the 
language used by the veteran as part of the above-mentioned 
NOD and VA Form 9 fails to show that the veteran used the 
specific term "worsened," he did report several symptoms 
associated with his service-connected bilateral foot 
disability, such as numbness and cramping, which were not 
reported in the course of his June 2005 VA examination.  In 
interpreting the language used by the veteran in the most 
favorable light, it is the Board's opinion that the veteran 
has, in effect, asserted that his foot problems have become 
more severe since the latest VA examination took place almost 
three ago in June 2005.  Hence, the veteran should be 
scheduled for a new examination.

As noted, the VA examiner in June 2005 indicated that the 
veteran was "in rehabilitation" at the Bonham VA hospital.  
Review of the claims file shows that the most recent medical 
records on file associated with treatment afforded the 
veteran there are dated in July 2005.  As medical records 
pertaining to treatment afforded the veteran for his feet at 
the Bonham VA hospital dated subsequent to July 2005 may have 
a bearing on the veteran's claim, further development to 
obtain those VA records should be undertaken.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should secure all 
medical records pertaining to treatment 
or evaluation of his feet the VA hospital 
in Bonham, Texas for the period from July 
2005 to the present.  If the veteran or 
his representative identifies any other 
pertinent medical evidence, the RO or the 
AMC should undertake appropriate 
development to obtain a copy of that 
evidence.  

2.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
advise the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

3.  The RO or the AMC should thereafter 
arrange for the veteran to be afforded a 
VA examination by a podiatrist to 
determine the current degree of severity 
of the veteran's service-connected 
bilateral foot disability.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The 
examiner should specifically address 
whether there are pronounced symptoms 
characterized by marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation; or if the condition is not 
improved by orthopedic shoes or 
appliances.  The examiner is specifically 
asked to comment on any pain the veteran 
experiences upon ambulation and whether 
the current service-connected condition 
contributes to the instability and 
ambulation difficulties noted in recent 
VA treatment records.  Additionally, the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellate issue under 
all appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

